Title: From George Washington to James McHenry, 7 June 1799
From: Washington, George
To: McHenry, James


Private 
My dear Sir,Mount Vernon 7th June 1799   
When I began the enclosed letter (left open for your perusal) I intended to address it to Colo. Biddle; who transacts all matters of that sort for me in Philadelphia; but as I wrote on, it occurred that, possibly, the Quarter Master might be a more appropriate character to accomplish my order: for this reason, I have left the letter without a Superscription, in order that you might direct it to the one, or the other, as you shall deem best. and I give you this trouble for the reason which is assigned in it; and for which, & troubling you with such trifles, I pray your excuse.
I had thoughts once, of asking Genl [William] McPherson to execute this Commission for me; (believing, thereby, that it would be well done) but never having been in the habit of corresponding with him, I declined it, on reflection; and of course the Stars for my Epaulets have stood suspended, & I would thank you for sending them to me; and, if it is not heaping too many trifles upon

you, also for requesting Mr McAlpin (if he has been able to obtain the gold thread) for letting me have my Uniform Cloaths by the Anniversary of our Independence—forwarded in the manner he has heretofore been directed. I am always and very Affectionately—Yours

Go: Washington


Is the Trade with Hispaniola likely to be opened, or not?

